Citation Nr: 1638696	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-15 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.   

2.  Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to July 1972, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In November 2012, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge and a transcript of this hearing is associated with the claims file. 

In June 2014, the Board remanded the service connection claims for hypertension and diabetic retinopathy, as well as the service connection claims for peripheral neuropathy of the bilateral upper extremities.  In June 2015, the AOJ granted service connection for peripheral neuropathy of the bilateral upper extremities.      As these issues have been granted, they are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, VA treatment records have not been associated with the claims file since June 2014, which is more than two years ago.  Upon remand, the AOJ should associate with the claims file VA treatment records dated since June 2014.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).    

In June 2014, the Board remanded the service connection claim for diabetic retinopathy for a VA examination to determine whether the Veteran has a diagnosis of diabetic retinopathy.  The examiner was specifically requested to discuss a November 2009 medical statement which provided an indication that the Veteran may have a visual complication related to diabetes mellitus.  The Veteran was afforded a VA examination in August 2014.  The examiner stated that the Veteran did not have an eye condition but did not address the November 2009 medical statement.  As the August 2014 VA examination report did not discuss the November 2009 medical statement, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board also previously remanded the service connection claim for hypertension in order to obtain a VA examination.  After an August 2014 examination report was obtained, the Veteran submitted Internet medical evidence.  The Board determined that an opinion from a specialist at the Veterans Health Administration was required.  The specialist opined in July 2016 that hypertension was less likely than not related to service, to include his herbicide exposure.  The specialist further opined that hypertension was not caused or aggravated by his service-connected diabetes.  However, the specialist then stated that hypertension often accompanies diabetes mellitus type II as part of the "metabolic syndrome."  In an August 2016 statement, the Veteran asserts that a Mayo Clinic report indicates a relationship between hypertension and diabetes.  In light of the August 2016 statement, as well as the July 2016 specialist's statement that hypertension often accompanies diabetes mellitus type II as part of the "metabolic syndrome," the Board finds that an addendum opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated since June 2014 and associate the treatment records with the claims file. 
2.  Schedule the Veteran for a VA examination to determine the nature, onset, and etiology of any eye disability found to be present.  

(i) The examiner should state whether the Veteran has a diagnosis of an eye disability, to include diabetic retinopathy.  

The examiner should specifically address the July 30, 2008 VA treatment record, as well as the November 2009 medical statement that in one section notes that the Veteran has a visual complication directly due to diabetes mellitus but in another section states that the evaluator could not determine whether the Veteran has any conditions related to diabetes.

(ii) If the Veteran does have a diagnosis of an eye disability, the examiner should opine as to whether it is at least as likely as not that the eye disability had its onset in service or is otherwise related to service.  

(iii) If the Veteran does have a diagnosis of an eye disability, the examiner is then requested to opine as to whether it is at least as likely as not that the eye disability is caused or aggravated by the Veteran's service-connected disabilities, to specifically include diabetes mellitus type II.  

3.  Then obtain an addendum medical opinion to determine the nature, onset, and etiology of the Veteran's hypertension.  

The evaluator should review the October 2004, April 2010, August 2014, and July 2016 medical reports in regards to the Veteran's hypertension, as well as the internet evidence cited in the Veteran's August 2015 and August 2016 statements.  

Then the evaluator should opine as to whether it is at least as likely as not that the Veteran's hypertension is caused by or aggravated by his service-connected disabilities, to specifically include diabetes mellitus type II.  

4.  Then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

